           Case 4:18-cv-05134-SAB                  ECF No. 28        filed 02/24/21        PageID.1262 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                        FILED IN THE
                                         UNITED STATES DISTRICT COURT                                               U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington                            Feb 24, 2021
                           TERRY L.,                                                                               SEAN F. MCAVOY, CLERK


                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:18-CV-05134-SAB
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pursuant to the Ninth Circuit’s mandate, the above-captioned matter is REMANDED to the Commissioner for further
’
              proceedings consistent with the Circuit’s December 28, 2020 memorandum disposition. Judgment is entered in favor of
              the Plaintiff.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge            Stanley A. Bastian                                               pursuant to the Ninth Circuit's
      mandate.


Date: February 24, 2021                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                            Virginia Reisenauer
